Citation Nr: 0114616	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-24 459 	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1975 to 
April 1978.  She had an additional period of active military 
service from January 1981 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision, which denied the veteran's 
claim of entitlement to permanent and total disability for 
pension purposes.


REMAND

Under the laws administered by the VA, pension is payable to 
a veteran who served for 90 days or more during a period of 
war and who is permanently and totally disabled due to 
nonservice connected disabilities that are not the result of 
willful misconduct.  38 U.S.C. § 1521(a), (j).  Although VA 
regulations describe more than one bases upon which a finding 
of permanent and total disability for pension purposes may be 
established, use of the appropriate diagnostic codes of the 
VA Schedule for Rating Disabilities is fundamental.  
38 U.S.C.A § 1502(a), C.F.R. §§ 3.340(b); 3.321(b)(2); 
4.17(a), (b) (2000).  As the Court noted in Roberts, 
"[b]efore a total and permanent disability rating can be 
awarded, evaluation must be performed under VA's Schedule for 
Rating Disabilities to determine the percentage of impairment 
caused by each disability."  Roberts v. Derwinski, 2 
Vet.App. 387, 390 (1992).  The Court has also noted that 
rating decisions must be based on medical findings that 
relate to the applicable criteria.  Massey v. Brown, 7 
Vet.App. 204 (1994).  Lastly, the Court has held that the 
Board, in turn, may consider only independent medical 
evidence to support Board findings.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).

In this regard, the veteran in this case has alleged that her 
non-service connected disabilities including, right sciatica 
secondary to lumbar herniation at L5-S1, hypertension, and 
post status meniscectomy of the right knee with mild 
synovitis, have rendered her permanently and totally 
disabled.  The Board notes that the veteran's non service 
connected disabilities have already been rated by the RO 
however, a close review of the veteran's March 2000 
examination indicates that the medical findings do not 
adequately address the proper rating criteria for all the 
available ratings for those disabilities pursuant to 
Diagnostic Codes 5293, 7101, and 5020.

In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the veteran 
has also alleged complaints of pain in reference to both her 
right knee and spine. The Court has held that when functional 
loss due to pain is alleged, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  For a DeLuca analysis, specific findings 
must be articulated regarding weakened movement and excess 
fatigability, as well as an opinion at to whether there is a 
significant limitation of functional ability during flare-ups 
or on repeated use over a period of time.

Lastly, a notation in the veteran's examination indicated 
that her claims folder was not made available to the examiner 
for review.  In Green v. Derwinski, the Court stated that an 
examination should take into account the veteran's record of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Accordingly, the case 
is REMANDED to the RO for the following development:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.  If any such records 
are unavailable, the reasons for the 
unavailability should be documented in 
accordance with the proper procedures 
under the Veterans Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo a cardiovascular examination to 
determine the severity of her 
hypotension.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The examiner must have an opportunity to 
review the aforementioned material, as 
well as the entire claims folder, to 
include the veteran's service medical 
records and a copy of this remand.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should respond specifically to each of 
the following item/s:

(1.)  In terms of diastolic and systolic 
pressure, please list the veteran's 
readings taken two or more times on at 
least three different days.

3.  The RO should schedule the veteran to 
undergo an orthopedic examination to 
determine the severity, of her right knee 
and lumbar spine disability.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The examiner must have an 
opportunity to review the entire claims 
folder, to include the veteran's service 
medical records and a copy of this 
remand.  After reviewing the available 
medical records and examining the 
veteran, the examiner should respond 
specifically to each of the following 
item/s:

(1.)  What are the veteran's ranges of 
motion for the lumbar spine?

(2.)  What are the standards for normal 
ranges of motion of the lumbar spine?

(3.)  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(4.)  Does the veteran have ankylosis of 
the lumbar spine, and if so, is such 
ankylosis favorable or unfavorable?

(5.)  Does the veteran have a lumbosacral 
strain such that there is characteristic 
pain on motion?

(6.)  Does the veteran have a lumbosacral 
strain such that there is muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing 
position?

(7.)  Are there are other symptoms that 
affect the range of motion and function 
of the lumbar spine?

(8.)  Does the veteran have listing of 
his whole spine to the opposite side?

(9.)  Does the veteran have a positive 
Goldthwait's sign?

(10.)  Does the veteran have marked 
limitation of forward bending in the 
standing position?

(11.)  Does the veteran have loss of 
lateral motion with osteo-arthritic 
changes?

(12.)  Does the veteran have narrowing or 
irregularity of the joint spaces?

(13.)  Does the veteran have abnormal 
mobility on forced motion?

(14.)  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to her strain (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms)?

(15.)  Does pain significantly limit functional 
ability during flare-ups or when the lumbar spine 
is used repeatedly over a period of time (this 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups)?

The examination report should also 
include responses to the following 
medical questions regarding the veteran's 
right knee disability and her scar, 
resulting from knee surgery in 1998:

(1.)  What are the veteran's ranges of 
motion for the right knee?

(2.)  What are the standards for normal 
ranges of motion of the right knee?

(3.)  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(4.)  Does the veteran have ankylosis of 
the right knee in full extension, or in 
slight flexion between 0 to 10 degrees?  
If so, is the ankylosis favorable or 
unfavorable?

(5.)  Does the veteran have ankylosis of 
the right knee in flexion between 10 to 
20 degrees?  If so, is the ankylosis 
favorable or unfavorable?

(6.)  Does the veteran have ankylosis of 
the right knee in flexion between 20 to 
45 degrees?  If so, is the ankylosis 
favorable or unfavorable?

(7.)  Does the veteran have ankylosis of 
the right knee in flexion at an angle of 
45 degrees or more?  If so, is the 
ankylosis favorable, unfavorable or 
extremely unfavorable?

(8.)  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to her knee 
disability(if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(9.)  Does pain significantly limit functional 
ability during flare-ups or when the right knee is 
used repeatedly over a period of time (this 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups)?

(a.)  Does the veteran's scar affect the 
function of her right knee, and if so, 
how?

(b.)  Is the veteran's scar tender and 
painful on objective demonstration?

(c.)  Is the veteran's scar poorly 
nourished with repeated ulceration?

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

4.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claim for 
entitlement to a total and permanent 
rating for pension purposes.  The entire 
claims file must be reviewed prior to any 
adjudicatory action.

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case. 
The supplemental statement of the case must contain notice of 
all relevant actions taken on the veteran's VA claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder shall be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




